Citation Nr: 1648301	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  94-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 1991, for the grant of service connection for migraine headaches.

2.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.  

3.  Entitlement to an effective date earlier than October 5, 1990, for the grant of service connection for lumbar strain with intervertebral disc syndrome (IVDS).

4.  Entitlement to an initial disability rating in excess of 20 percent for lumbar strain with IVDS prior to September 1, 2012, and a rating in excess of 60 percent thereafter.  

5.  Entitlement to an effective date earlier than October 5, 1990, for the grant of service connection for the residuals of a right ankle injury.

6.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a right ankle injury.  

7.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for the residuals of a left ankle injury.

8.  Entitlement to service connection for the residuals of a left ankle injury.

9.  Entitlement to service connection for a bilateral foot disorder, to include pes planus with pronation, but not to include calluses of the feet.

10.  Entitlement to service connection for a neck disorder.

11.  Entitlement to service connection for a left shoulder disorder.

12.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1978 to December 1980. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The issues of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for the residuals of a left ankle injury, and entitlement to service connection for a neck disorder, left and right shoulder disorders, and to a bilateral foot disorder, to include pes planus with pronation, but not to include calluses of the feet, have not previously been before the Board over the course of this appeal.

The Veteran provided testimony at a hearing before personnel at the RO in April 1992, and before a Veterans Law Judge of the Board in April 1996.  Transcripts of both hearings have been associated with the Veteran's VA claims file.  However, the Veterans Law Judge who conducted the April 1996 hearing is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707 (2015), the judge who conducts a hearing shall participate in the final determination of the claim.  Accordingly, the Board sent correspondence to the Veteran in July 2008 inquiring as to whether he desired a new hearing.  The correspondence informed him in part that, if no response was received within 30 days, the Board would assume he did not desire a new hearing and would proceed with adjudication of his appeal.  No response was received from the Veteran concerning this correspondence.  Therefore, the Board will proceed with adjudication of this appeal.

The Veteran's claims of entitlement to service connection, and later increased ratings, for a low back disorder, migraine headaches, and the residuals of a right ankle injury have been before the Board and the Court of Appeals for Veterans Claims (Court) multiple times over a period spanning more than twenty years.  The most pertinent parts of that procedural history are as follows.

The Board most recently denied the Veteran's claim of entitlement to service connection for a right ankle disorder in a December 2008 decision.  The Veteran appealed the Board's decision to the Court.  In a March 2011 memorandum decision, the Court vacated the Board's decision and remanded the issue to the Board for additional development.  The issue was previously before the Board in March 2012, October 2012, May 2013, and November 2013 for additional development.  In a July 2014 rating decision, the VA Appeals Management Center (AMC) granted service connection for the residuals of a right ankle injury and assigned a disability rating of 10 percent, effective October 5, 1990.  The Veteran has appealed the disability rating and effective date assigned in that decision.  

The Board most recently denied the Veteran's claim of entitlement to an increased disability rating for lumbar strain prior to September 1, 2012, and assigned a 60 percent rating as of that date.  A 30 percent rating was assigned for migraine headaches.  Service connection for calluses of the feet was also denied in a November 2013 decision.  The Veteran appealed the Board's decision to the Court.  In a May 2016 memorandum decision, the Court vacated the Board's decision with respect to the issues of increased ratings for lumbar strain and migraine headaches, determined that the effective dates for those ratings were also on appeal, and remanded those issues to the Board for additional development.  Those issues are listed on the title page.

The Court also found that the Veteran had abandoned his appeal with respect to the issue of entitlement to service connection for calluses of the feet.  Although the Veteran's representative submitted written argument regarding calluses of the feet in October 2016, this issue is thus not before the Board.  

In an October 1983 decision, the Board denied entitlement to service connection for pes planus and the residuals of a foot injury.  In a November 1988 rating decision, the RO cited this Board decision in treating the Veteran's claim of entitlement to service connection for bilateral flat feet as a request to reopen a previously denied claim, which it denied for lack of new and material evidence.  In a March 2001 decision, the Board vacated its October 1983 decision on the issues of entitlement to service connection for pes planus and the residuals of a foot injury because there had been no prior adjudication of those issues by the RO and they were therefore not properly before the Board.  Because the November 1988 rating decision was subsumed by the Board's March 2001 vacatur of the October 1983 decision that formed its basis, the Board finds that there has been no prior adjudication of the issue of entitlement to service connection for a bilateral foot disorder, to include pes planus with pronation, but not to include calluses of the feet, on the merits.  The RO's characterization of the Veteran's claim with regard to this issue as a request to reopen is thus not the proper standard of review.  This matter is therefore returned to the AOJ for initial adjudication on the merits. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 10 percent for the residuals of a right ankle injury and to service connection for the residuals of a left ankle injury, a bilateral foot disorder, a neck disorder, and left and right shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Additionally, the earlier effective date issues noted to be on appeal in the most recent Court decision must also be remanded for initial review by the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's migraine headaches have been as likely as not been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Prior to September 1, 2012, the Veteran's lumbar strain with IVDS was not manifested by a limitation of forward thoracolumbar flexion of 30 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

3.  On and after September 1, 2012, the Veteran's lumbar strain with IVDS has not resulted in unfavorable ankylosis of the entire spine.  

4.  In the absence of a timely perfected appeal, the August 1981 rating decision denying entitlement to service connection for the residuals of a left ankle injury is  final.  

5.  Evidence received since the August 1981 rating decision raises a reasonable possibility of substantiating this claim.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating, but no higher, for migraine headaches has been met for the entire period on appeal.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).  

2.  Prior to September 1, 2012, the criteria for a disability rating higher than 20 percent for lumbar strain with IVDS were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 & 5243 (2015).  

3.  On and after September 1, 2012, the criteria for a disability rating higher than 60 percent for lumbar strain with IVDS have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 & 5243.  

4.  The August 1981 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for the residuals of a left ankle injury has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims decided herein. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify as to these issues was satisfied by letters sent to the Veteran in November 2006, October 2009, and December 2014.  The left ankle claim was last adjudicated in February 2016.  The lumbar strain and migraine claims were last adjudicated in May 2016, by the Court.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran, and VA examination reports.

The Veteran was also afforded VA hearings before personnel at the RO in April 1992 and with a Veterans Law Judge in April 1996.  During the hearing, the RO personnel and the Veterans Law Judge explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the RO personnel and the Veterans Law Judge supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2).

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  
Migraine Headaches - Increased Rating

The Veteran's service-connected migraine headaches are rated 30 percent disabling, effective October 5, 1990.

For migraine headaches manifested by characteristic prostrating attacks occurring an average of once a month over the last several months, a 30 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent rating is not warranted unless the Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

In a February 2008 VA treatment record, the Veteran reported that he misses 10 weeks of work a year due to migraines.  In its May 2016 memorandum decision, the Court accepted as fact that the Veteran "misses upwards of 10 weeks of work each year due to his migraine headaches - a fact that the Secretary does not challenge."  As the Court noted in its decision, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Court has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Id. at 445.  Thus, migraines need not actually "produce" severe economic inadaptability to warrant a 50 percent rating.  Id. at 445-46.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes, with resolution of reasonable doubt in his favor, that the Veteran is entitled to a 50 percent rating for the entire period on appeal.  Based on the Court's findings, the Veteran is absent from work for more than a fifth of the year.  Although it appears that the Veteran remains employed despite this, the Board must conclude that such frequent absences are capable of producing severe economic adaptability.  According to an August 2010 VA examination report, the Veteran's headaches have been essentially unchanged since 1979.  As such, a 50 percent rating is warranted for the entire period on appeal.  This is the maximum schedular rating for the Veteran's migraine headaches and there are no other Diagnostic Codes that might apply.
Lumbar Strain with IVDS - Increased Rating

Service connection was established for lumbar strain in a March 2013 rating decision and a 20 percent rating was assigned, effective October 5, 1990.  In an April 2014 rating decision, the description of the service-connected disorder was expanded to include IVDS and the disability rating was increased to 60 percent, effective September 1, 2012 following the November 2011 Board decision.  The Veteran essentially contends that he is entitled to higher ratings.  

The AOJ has rated the Veteran's lumbar strain with IVDS under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243, for lumbosacral strain and IVDS.  Diagnostic Code 5237 provides for ratings under either the general rating formula for diseases and injuries of the spine or under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015) for arthritis.  As Diagnostic Code 5003 provides for a compensable rating only if one is not available under the general formula, it is not applicable to this case.  

Schedular ratings for disabilities of the spine are provided by application of the general rating formula for diseases or injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  Id.

Under the general formula, a rating of 20 percent is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.  At Note (5). For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  Id.  At Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Diagnostic Code 5243 provides for ratings under either the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under this formula, a rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, and a rating of 20 percent is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  Id.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

During a March 1990 VA treatment appointment, the Veteran reported intermittent chronic low back pain.  Examination revealed a full range of thoracolumbar motion and no evidence of herniated discs.  The treatment provider diagnosed mild lumbar muscle strain.  

An October 1993 VA spinal MRI showed degenerative disc changes and mild disc bulging, but no evidence of spinal stenosis or herniated nucleus pulposus.  

During a February 2002 VA primary care appointment, the Veteran reported chronic low back pain.  A musculoskeletal examination was within normal limits.  

During February 2004 and October 2005 VA treatment appointments, the Veteran denied any exacerbation of back pain and reported that he was able to perform his duties as a mechanic without difficulty.  

A November 2009 private spinal MRI showed herniated discs and increased signal intensity within minimally degenerated facet complex, which the treatment provider found concerning for synovitis, but did not show central spinal stenosis or neural foramina compromise at any level.  

The Veteran was afforded a VA examination in April 2012.  The Veteran reported low back pain with lifting and with flare ups.  Thoracolumbar motion was reported as flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 10 degrees, right lateral flexion to 10 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 10 degrees.  The examiner found objective evidence of painful motion at 55 degrees of flexion at 10 degrees of left lateral flexion and rotation.  After repetition, flexion was limited to 60 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 10 degrees.  The examiner found functional limitation in the form of decreased movement and pain on movement.  The examiner found no localized tenderness, pain to palpation, guarding, spasms, guarding, weakness, or muscle atrophy.  The examiner found IVDS but no incapacitating episodes in the past 12 months.  The examiner also found arthritis.

The Veteran has also provided a private medical examination, dated September 6, 2012.  The examiner diagnosed lumbar degenerative disc disease, disc herniation, and lumbar strain.  The Veteran reported frequent low back pain radiating to his legs.  Thoracolumbar motion was reported as flexion to 45 degrees, extension to 0 degrees, left lateral flexion to 10 degrees, right lateral flexion to 10 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 10 degrees.  On repetition, the only change was that flexion was limited to 40 degrees.  The examiner noted functional limitations as decreased movement, weakened movement, excess fatigability, incoordination, pain on movement, deformity, atrophy, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  The examiner noted objective evidence of painful motion, localized tenderness or pain to palpation, and guarding and spasms.  The examiner's findings with regard to guarding and spasms are ambiguous: he noted that they both did and did not result in abnormal gait and spinal contour.  The examiner found IVDS, with incapacitating episodes of at least 6 weeks in the past 12 months.  Based on this examination, VA granted the Veteran a 60 percent rating effective September 1, 2012.  

The preponderance of the evidence shows that the Veteran's lumbar strain with IVDS did not approximate the criteria for a rating higher than 20 percent prior to September 1, 2012.  During that period, even after taking into account limitation of motion due to pain or on repetition, the Veteran's forward flexion was not limited to 30 degrees or less.  There was no evidence of ankylosis.  Prior to the September 2012 private examination, there was no evidence that the Veteran's IVDS caused incapacitating episodes having a total duration of at least 4 weeks in a 12 month period.  

The preponderance of the evidence also shows that the Veteran's lumbar strain with IVDS does not approximate the criteria for a rating higher than 60 percent since September 1, 2012.  During this period, the Veteran is already receiving the maximum schedular rating under the formula for rating IVDS.  Any higher rating under the general formula requires unfavorable ankylosis of the entire spine, of which there is no evidence.  The examiners' findings of a range of thoracolumbar motion, given the definition of ankylosis discussed above, necessarily preclude a finding of ankylosis of the entire spine.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements provides any support for a finding that the Veteran's symptoms are more severe than those revealed by the VA and private examinations or the VA treatment records.

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  As stated above, the general rating formula for diseases or injuries of the spine specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  38 C.F.R. § 4.71a.  Therefore, although the record contains evidence of limitation of motion due to pain, that does not affect the Veteran's disability rating under the general formula.  To the extent that the September 2012 private examiner found that additional DeLuca factors are present, those do not cause the Veteran's lumbar strain with IVDS to be equivalent to unfavorable ankylosis of the entire spine.  

Because the Board considered the applicable ratings under both the general formula and the formula for rating IVDS, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's migraine headaches and lumbar strain with IVDS represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

New and Material Evidence

The Veteran contends that the residuals of a left ankle injury during his active duty service have persisted to the present.  

The Veteran was previously denied entitlement to service connection for the residuals of a left ankle injury in a rating decision by the RO dated in August 1981.  The Veteran's claim was denied because there was no evidence of a left ankle disorder during his VA examination.  The Veteran did not perfect an appeal to the August 1981 rating decision and did not submit new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§  20.200, 20.201, 20.202 (2015).  The RO's denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.  

Since the August 1981 rating decision, the Veteran has provided private medical opinions to the effect that his in-service ankle injuries have worsened over the years.  The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The private examiner's report reflects the possibility of a current disability that was not previously considered in the August 1981 rating decision; as such, it relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the record now contains more evidence pertinent to the issues of a current disability and nexus to service than it did in August 1981, the Board finds that new and material evidence has been received which pertains to a previously unestablished fact necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  


ORDER

Entitlement to an initial 50 percent rating, but no higher, for migraine headaches is granted for the entire period on appeal, subject to controlling regulations governing the payment of monetary awards.  

Entitlement to an initial rating in excess of 20 percent for lumbar strain prior to September 1, 2012, and a rating in excess of 60 percent thereafter, is denied.

New and material evidence having been received, the claim of entitlement to service connection for the residuals of a left ankle injury is reopened.  


REMAND

In its May 2016 memorandum decision, the Court concluded that the Veteran's notices of disagreement with respect to the ratings assigned for migraine headaches and lumbar strain with IVDS, which expressed disagreement with "all the adjudicative determinations" made in the respective rating decisions, encompassed both the disability rating and the effective date assigned.  The Board did not consider the effective date issue in the decision that was before the Court.  Because the Veteran's August 2014 notice of disagreement with a July 2014 rating decision granting service connection for the residuals of a right ankle injury effective October 5, 1990, also expressed disagreement with "all the adjudicative determinations" made in that decision, the Board finds that the Court's reasoning also applies to the issue of the residuals of a right ankle injury and that the August 2014 notice of disagreement therefore encompasses both the disability rating and effective date assigned.  

None of these issues has been decided at that local level.  Due process requires that there be initial review of these matters, and if denied, that there be issuance of a statement of the case, with a timely filed substantive appeal for the issues to be returned to the Board.

The Veteran has submitted a medical opinion and examination reports from a private physician, dated January and September 2012, respectively.  In his January 2012 opinion, the private physician noted that the Veteran's diagnosed injuries during his active duty service included: 1) recurrent foot and ankle sprains with posterior tibial tendon attrition and pes plano valgus, 2) recurrent cervical, thoracic, and lumbosacral sprains with degenerative disc disease, and 3) rotator cuff tendinopathy in both shoulders.  Upon review of the Veteran's service treatment records, the Board has not located records of some of these injuries, such as cervical sprains and rotator cuff tendinopathy.  Despite the private examiner's explanation in one of his September 2012 examination reports that the cervical injury was after the Veteran lifted a large cable spool over his head in November 1979, the Board has not located this record, but has located diagnoses of a possible pulled back muscle and unspecified muscle strain during that month.  On remand, the private physician should clarify which portions of the Veteran's service treatment records he is citing, or whether he was reported historically from the Veteran.  

The private physician's September 2012 examination reports also included a finding that the arches in the Veteran's feet fell after a fracture during his active duty service.  He did not address the finding of pes planus on the Veteran's December 1977 entrance examination report.  In addition, the private physician's September 2012 examination reports included findings that the Veteran's right ankle is in a state of ankylosis in two different positions while also having a range of motion.  Because this appears contrary to the definition of ankylosis, the private physician should also clarify this finding.  

The Veteran was afforded a VA examination in April 2012.  That examiner noted bilateral pes planus but expressed no opinion as to nexus to service.  The same examiner examined the Veteran again in June 2013 and noted that his left ankle was not injured in service.  The Board notes that a June 1978 service treatment record states that the Veteran injured his left ankle while playing basketball.  In December 2014, the same VA examiner noted a diagnosis of degenerative arthritis of the cervical spine with onset in 1979 but did not offer an opinion as to nexus.  On remand, the VA examiner should clarify these findings and provide the necessary opinions.

The Veteran has not been afforded a VA examination with respect to his claims of entitlement to service connection for left and right shoulder disorders.  The Veteran contends that these disorders are secondary to his diagnosed neck disorder.  On remand, the Veteran should be afforded a VA examination applicable to these claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.  If any pertinent private treatment has been rendered, the appellant's assistance in obtaining those records should be requested as needed.

2.  The Veteran is requested to obtain an addendum opinion from the September 2012 private examiner (who also provided a January 2012 medical opinion-if available), to address the following issues:

a) Please state the basis for your conclusion that the Veteran incurred each of the injuries in service that you identified in your January 2012 opinion.  If the basis was the Veteran's statements, please so indicate.  If the basis was the Veteran's service treatment records, please identify the specific records.  

b) Please address the notation of pes planus on the Veteran's December 1977 entrance examination report and reconcile it with your September 2012 conclusion that the arches in the Veteran's feet fell after a fracture during his active duty service.  

c) In your September 2012 examination report, you indicated that the Veteran's right ankle was in a state of ankylosis in two different positions while also having a range of motion.  Please clarify these findings.  

3.  Thereafter, obtain an addendum opinion from the examiner who performed the April 2012, June 2013, and December 2014 VA examinations and the May 2012 addendum opinion.  (If this examiner is unavailable, a similarly situated examiner should be requested to review the records and offer the requested responses.  If additional examination is determined necessary, such examination should be conducted.)  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an addendum opinion which answers the following questions:

a) Is it as likely as not (that is, a probability of 50 percent or greater) that any current left ankle disorder had its origin in service or is in any way related to the Veteran's active service?  The examiner is specifically requested to address the private examiner's January and September 2012 findings regarding injuries in service and nexus to service and the June 1978 service treatment record noting that the Veteran suffered a left ankle injury while playing basketball.  

b) Is it as likely as not (that is, a probability of 50 percent or greater) that any current neck disorder had its origin in service or is in any way related to the Veteran's active service?  The examiner is specifically requested to address the private examiner's January and September 2012 findings regarding injuries in service and nexus to service and his own December 2014 finding that the Veteran's degenerative arthritis of the cervical spine had its onset in 1979.  

c) Is it as likely as not (that is, a probability of 50 percent or greater) that any current bilateral foot disorder, including pes planus, had its origin in service or is in any way related to the Veteran's active service?  The examiner is specifically requested to address the private examiner's January and September 2012 findings regarding injuries in service and nexus to service.  If the pes planus are found to have pre-existed service, were they permanently made worse (aggravated) by service?

If the examiner cannot provide any of the requested opinions, he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4.  Schedule the Veteran for an orthopedic or other appropriate examination for the purpose of determining the current nature and likely etiology of any left or right shoulder disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current left or right shoulder disorder had its origin in service or is in any way related to the Veteran's active service.  The examiner is specifically requested to address the private examiner's January 2012 findings regarding injuries in service and nexus to service.  In responding the examiner is asked to indicate whether there is other likely etiology of a chronic left or right shoulder disorder that may be unrelated to service.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

5.  The AOJ must ensure that the examiners' reports comply with this remand and answer the questions presented in the request.  The AOJ must also ensure that the examiners document consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If any report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

6.  Undertake further adjudication of the earlier effective date issues listed on the title page.  It is noted that the Court has concluded that a notice of disagreement has been filed with each of the current effective dates.  As such, if there is no change in any of the dates, a statement of the case should be issued.  The Veteran and his representative are reminded that for the any effective date issue to be returned to the Board a timely substantive appeal must be filed after a statement of the case is issued.

7  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal, including an initial adjudication of the issue of entitlement to service connection for a bilateral foot disorder, to include pes planus with pronation, but not to include foot calluses.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


